Day, J.
The legal question presented in this appeal is the same as was involved in Talich v. Marvel, ante, p. 246. In this case Christina Talich filed in Adams county a transcript of the judgment which she obtained against the Citizens Bank in Hamilton county and, after execution thereon in Adams county being returned nulla bona, proceedings were instituted and served on the Bank of Commerce of Hastings, Nebraska. The garnishee answered that it had in its possession to the credit of the Citizens Bank of Giltner $991.63.
The issues presented before the trial court were identical with those involved in Talich v. Marvel, ante, p. 246. The trial court ordered the garnishee to pay into court $991.63 to be applied upon the judgment held by Mrs. Talich against the Citizens Bank. The garnishee complied with *251this order. From this judgment the Citizens Bank has appealed.
Upon the authority of Talich v. Marvel, ante, p. 246, the judgment of the district court is
Affirmed.